Wy . Case 4:21-cv-00274-GKF-CDL Document 1 Filed in USDC ND/OK on 07/06/21 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

orthen

1. AMAYA RASHEED,

 

)
)
Plaintiff ) 9 - CDL
) 94. cv 27 4 GK
Vv. ) Case No.
)
1. TEEN CHALLENGE OF )
OKLAHOMA, INC., d/b/a )
ADULT AND TEEN )
CHALLENGE )
OF OKLAHOMA, )
) JURY TRIAL DEMANDED
2. MICHAEL LOKEY, in his )
individual and official capacity, )
)
3. DEBORAH SHECKLES, inher ) F I I ) RB D
individual and official capacity, ) sons
4. BRITTANY VIRTUE, in her Mark C. iweCartt, Cierk
individual and official capacity, U.S. DISTRICT COURT
5. RACHEL NICHOLSON, in her
individual and official capacity,
6-15.JOHN/JANE DOE, in their
individual and official capacity,
Defendants.
COMPLAINT

Plaintiff Amaya Rasheed respectfully files her Complaint against
Defendants Teen Challenge of Oklahoma, Inc., d/b/a Adult and Teen Challenge
of Oklahoma, Michael Lokey, Deborah Sheckles, Brittany Virtue, Rachel

Nicholson, and John and Jane Doe(s).

a4
Case 4:21-cv-00274-GKF-CDL Document 1 Filed in USDC ND/OK on 07/06/21 Page 2 of 9

The Parties, Jurisdiction, and Venue

1. Plaintiff Amaya Rasheed (“Plaintiff’ or “Rasheed”), who turned
18 years old in or around March 7, 2021, resides in Medford, Suffolk County,
New York.
| a, Defendant Teen Challenge of Oklahoma, Inc. (““Defendant” or
“Teen Challenge”) is an Oklahoma non-profit corporation that does business
as Adult and Teen Challenge of Oklahoma in Eucha, Delaware County,
Oklahoma.

3. Defendant Michael Lokey (“Lokey”) is sued in his individual and
official capacity. At all times material to this action, Lokey was the Executive
Director of Teen Challenge. Lokey resides in Delaware County, Oklahoma.

4. Defendant Deborah Sheckles (“Sheckles”) is sued in her
individual and official capacity. At all times material to this action, Sheckles
was employed by Teen Challenge. Sheckles resides in Delaware County,
Oklahoma.

5. Defendant Brittany Virtue (“Virtue”) is sued in her individual and
official capacity. At all times material to this action, Sheckles was employed by
Teen Challenge. Virtue resides in Delaware County, Oklahoma.

6. Defendant Rachel Nicholson (“Nicholson”) is sued in her

individual and official capacity. At all times material to this action, Nicholson
Case 4:21-cv-00274-GKF-CDL Document 1 Filed in USDC ND/OK on 07/06/21 Page 3 of 9

was employed by Teen Challenge. Nicholson resides in Delaware County,
Oklahoma.

7. Defendants John and Jane Doe(s) are not yet identifiable to
Rasheed, but will be properly named once they are discovered.

3. The Court has diversity of citizenship jurisdiction under 28 U.S.C.
§ 1332. Plaintiff is a resident of New York. Defendant Teen Challenge is an
Oklahoma non-profit corporation with its principal place of business in
Oklahoma. All other Defendants also reside in Oklahoma. Therefore, complete
diversity of citizenship exists. The amount in controversy, exclusive of interest
and costs, exceeds the sum or value of $75,000.00.

4, Venue is proper in this Court under 28 U.S.C. § 1391(b) because
Defendants are located in this District and a substantial part of the events on
which the claims asserted are based occurred in this District.

Statement of the Claim

5. On or about May 25, 2020, Rasheed’s parents, Sabreena Singh and
Abdool Rasheed, submitted an application to Teen Challenge on behalf of
Rasheed, who was seventeen (17) years old at the time, to undergo therapeutic
services while completing her final year of high school.

6. Teen Challenge is a long-term residential recovery program for
adolescents struggling with addiction, depression, anxiety, anger, and other

life-controlling problems.
Case 4:21-cv-00274-GKF-CDL Document 1 Filed in USDC ND/OK on 07/06/21 Page 4 of 9

7. Teen Challenge’s programs last an average of twelve to eighteen
(12-18) months.

8. Rasheed’s parents chose Teen Challenge for numerous reasons,
including being told by the program that it was equipped in handling
adolescents such as Rasheed.

9. Another reason they chose Teen Challenge was due to its ability to
accommodate Rasheed’s religion.

10. Mrs. Singh and Mr. Rasheed told Teen Challenge that Rasheed
could not eat pork due to her Muslim faith.

11. Although Teen Challenge is a Christian-based program, it agreed
to accommodate Rasheed’s religious dietary needs prior to Rasheed arriving to
Teen Challenge.

12. Teen Challenge also told Rasheed’s parents that Teen Challenge
was a female-only facility.

13. Both males and females are present at Teen Challenge’s facility.

14. Shortly after submitting the application, Teen Challenge sent an
Acceptance Packet from Executive Director Michael Lokey (“Lokey”), which
provided the monthly tuition amount, additional forms to be completed, a
packing list, and directions to the facility.

15. Teen Challenge agreed to keep Rasheed for not less than one year,

unless Mrs. Singh and/or Mr. Rasheed decided otherwise.

=
Case 4:21-cv-00274-GKF-CDL Document 1 Filed in USDC ND/OK on 07/06/21 Page 5 of 9

16. On or about June 19, 2020, Rasheed’s parents took Rasheed to
Teen Challenge’s facility and left her in the care of Teen Challenge.

17. Rasheed was in Teen Challenge’s program for one (1) month, from
June 19, 2020, through July 20, 2020.

18. While Rasheed was in Teen Challenge’s program, Defendants were
responsible for her well-being.

19. During Rasheed’s stay, Rasheed repeatedly suffered mental and
physical abuse at the hands of Teen Challenge and its employees, including
Sheckles, Virtue, and Nicholson.

20. After Rasheed arrived, she was forced to shower while a Teen
Challenge employee watched her.

21. While at Teen Challenge, Rasheed was physically restrained
against her will by Teen Challenge employees, including Virtue and Nicholson,
sometimes to the point where she could not breathe.

22. One at least one occasion, Sheckles hit Rasheed in the face.

23. During one encounter, Nicholson sat on Rasheed’s body, pinning
Rasheed to the floor.

24. Rasheed repeatedly told Nicholson that she could not breathe, but
the Nicholson continued to sit on her, holding her down.

25. While on top of Rasheed, Nicholson bit Rasheed’s finger, drawing

blood.
Case 4:21-cv-00274-GKF-CDL Document 1 Filed in USDC ND/OK on 07/06/21 Page 6 of 9

26. At the same time, another employee was twisting her ankles,
causing Rasheed immense pain.

27. Rasheed did not consent to the physical abuse or the unlawful
restraint by Teen Challenge.

28. Although Rasheed explained to Defendants that she suffers from
frequent urinary tract infections, Defendants denied Rasheed bathroom
privileges when she requested them.

29. Defendants denied Rasheed medical care when she was feeling ill
or was hurt from the physical abuse of Teen Challenge’s staff members.

30. Defendants did not accommodate Rasheed’s religious dietary
needs, forcing her to eat pork during her stay.

31. Defendants gave Rasheed no other choice but to eat pork on the
days when that was being served.

32. During one meal with pork, one of Teen Challenge’s employees told
Rasheed that if she were mad at her parents, she’d go ahead and eat the pork.

33. Eating pork was against Rasheed’s religious beliefs and caused her
severe emotional distress.

34, Teen Challenge also refused to allow Rasheed her weekly phone

call to her parents on at least one (1) occasion.

35. On or about July 6, 2020, Teen Challenge contacted Mrs. Singh

and told her the program was dismissing Rasheed.

6
Case 4:21-cv-00274-GKF-CDL Document 1 Filed in USDC ND/OK on 07/06/21 Page 7 of 9

36. During Rasheed’s stay, Lokey, Sheckles, Virtue, Nicholson, and
John and Jane Doe(s) were acting within the scope of their employment.

37. Alternatively, Lokey, Sheckles, Virtue, Nicholson, and John and
Jane Doe(s) were acting outside the scope of their employment.

388. Rasheed suffered damages because of Defendants’ conduct,
including actual damages, emotional distress and/or other damages.

39. Rasheed is entitled to punitive damages because Defendants acted
intentionally, willfully, wantonly, maliciously, or in reckless disregard of
Rasheed’s rights.

40. Rasheed also seeks to recover attorney’s fees, costs, pre-judgment
interest, post-judgment interest, and all other relief allowed by law or equity.
Assault and Battery

41. Defendants’ numerous gestures and contact to Rasheed were
unauthorized, improper, harmful, and offensive.

42. Without Rasheed’s consent, Defendants acted with the intent of
making a harmful or offensive contact with Rasheed and/or with the intent of
putting Rasheed in apprehension of such contact.

43. Defendants’ conduct placed Rasheed in apprehension of an
immediate harmful or offensive contact.

44, Defendants’ conduct resulted in a harmful or offensive contact

with Rasheed.
Case 4:21-cv-00274-GKF-CDL Document 1 Filed in USDC ND/OK on 07/06/21 Page 8 of 9

45. Asaresult of Defendants’ offensive gestures and contact, Rasheed
has experienced physical injury, severe emotional and mental stress, and
anxiety.

46. Rasheed suffered both fright and terror due to Defendants’
conduct.

False Imprisonment

47. Defendants detained Rasheed against her will numerous times
during her stay at the facility.

48. Defendants’ detention of Rasheed was unlawful.

49. As a result of Defendants’ unlawful detention, Rasheed has
experienced severe emotional and mental stress, and anxiety.

Intentional Infliction of Emotional Distress

50. During Rasheed’s stay, Defendants acted intentionally and
recklessly.

51. Defendants’ conduct was extreme and outrageous.

52. Defendants’ conduct caused Rasheed severe emotional distress.

Negligence |

53. Defendants had a duty to protect Rasheed from injury.

54. Defendants failed to perform that duty.

55. Due to Defendants’ failure, Rasheed suffered physical injury,

severe emotional and mental stress, and anxiety.

8
Case 4:21-cv-00274-GKF-CDL Document 1 Filed in USDC ND/OK on 07/06/21 Page 9 of 9

WHEREFORE, Plaintiff Amaya Rasheed prays the Court enter final
judgment against Defendant Teen Challenge of Oklahoma, Inc., doing business
as Adult and Teen Challenge of Oklahoma, and award damages in excess of
$75,000.00, exclusive of interest and costs, in the form of actual damages,
emotional distress damages and punitive damages. Further, Plaintiff prays the
Court award her attorney's fees, costs, pre-judgment interest, post-judgment
interest, and all other relief allowed by law or equity.

Respectfugly submitted,

  
  

 

   

, Plaintiff

  

Amaya
19 Lincoln Road
Medford, NY 11763
Phone: (347) 909-2176

Email: amayarasheed3 70s@gmail.com

 

9
